DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a micro total analysis system” and “micro total analysis unit” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-18 are objected to because of the following informalities:  in the recited it is unclear as to what is being referred to as the “micro total analysis system” and the “micro total analysis unit” as it seems to be used as the same function.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Gamal et al. [PG. Pub. No.: US 2014/0125359 A1].
With regards to claim 1, El-Gamal  discloses a micro total analysis system (Microelectromechanical systems (MEMS), ¶0005), comprising at least one micro total analysis unit, wherein each of the at least one micro total analysis unit comprises: a microfluidic device (capacitor sensor having sensing elements integrated into a microfluidic circuit, 0066), comprising a first electrode and a dielectric layer connected to each other (upper electrode 730 which sits atop a dielectric layer 760, ¶0066), wherein the dielectric layer (760) is configured to drive, based on a voltage (AC voltage, ¶0066) of the first electrode (730), to-be-measured droplet to move (¶0066 and (multiple fluids or components of fluids or other sensed quantities (e.g., motion, pressure), ¶0091); and an acoustic wave detection device (acoustic wave gyroscope, ¶0091), comprising a second electrode connected to the dielectric layer, wherein the dielectric layer is further used as a transducer of the acoustic wave detection device (¶0091), and is configured to generate an acoustic wave toward the to-be-measured droplet based on a voltage of the second electrode, and generate a detection result corresponding to the to- be-measured droplet based on a received acoustic wave (as reference flow sensor 2100F and flow sensor 2100G for example may be replicated several times with different active sensor layers in each to provide measurements of multiple fluids or components of fluids or other sensed quantities (e.g., motion, pressure) simultaneously, ¶0091).
With regards to claim 2, El-Gamal discloses the micro total analysis unit further comprises a hydrophobic layer, the hydrophobic layer is on a side of the dielectric layer facing the to-be-measured droplet, and the hydrophobic layer is used for contacting the to-be-measured droplet (¶0071).
With regards to the Method claim 14, the method step is thereby met by the operation thereof claim 1. 
Allowable Subject Matter
Claims 3-13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 3, the prior art does not disclose or suggest the claimed a third electrode connected to the dielectric layer is provided im the through hole, and the third electrode is configured to cause the acoustic wave generated by the dielectric layer to be transmitted to a part of the to-be-measured droplet, wherein the part of the to-be-measured droplet is in the detection region in combination with the remaining claimed elements as set forth in claim 3. Claims 4, 6, 7, 8, & 18 are thereby depended from claim 3.
With regards to claim 5, the prior art does not disclose or suggest the claimed “an organic layer and a passivation layer arranged in sequence on a side of the first electrode facing away from the lo-be-measured droplet, a groove is provided in the passivation layer at a position corresponding to the detection region, and the groove is filled with the organic layer” in combination with the remaining claimed elements as set forth in claim 5.
With regards to claim 9, the prior art does not disclose or suggest the claimed “a frequency of the acoustic wave ranges from 25kNz to 40kNz, and a wavelength of the acoustic wave ranges from 8.5 millimeters to 13.6 millimeters” in combination with the remaining claimed elements as set forth in claim 9.Claim 11 is depended therefrom claim 9.
With regards to claim 10, the prior art does not disclose or suggest the claimed “the quantity of the micro total analysis unit is plural, the plurality of micro total analysis units are arranged in an array, and the quantity of the transducers simultaneously covered by one to-be-measured droplet is greater than or equal to 6” in combination with the remaining claimed elements as set forth in claim 10.
With regards to claim 12, the prior art does not disclose or suggest the claimed “controlling, in a first time period, via the second electrode, the dielectric layer to generate the acoustic wave toward the to-be-measured droplet: and receiving the detection result in a second time period, wherein the detection result is generated by the dielectric layer based on the received acoustic wave and is corresponding to the to-be-measured droplet” in combination with the remaining claimed elements as set forth in claim 12. Claim 13 is depended therefrom claim 12.
With regards to claim 15, the prior art does not disclose or suggest the claimed “forming a third electrode in a detection region on the dielectric layer, wherein the third electrode is connected to the dielectric layer; and forming a hydrophobic layer covering the dielectric layer and the third electrode, and removing a part of the hydrophobic layer, wherein the part of the hydrophobic layer is in the detection region” in combination with the remaining claimed elements as set forth in claim 15.
With regards to claim 16, the prior art does not disclose or suggest the claimed “forming a third electrode and a deceleration layer in sequence in a detection region on the dielectric layer, wherein the third electrode and the deceleration layer are arranged in a stacked manner, and the third electrode is connected to the dielectric layer; and forming a hydrophobic layer covering the dielectric layer and the deceleration layer, and removing a part of the hydrophobic layer, wherein the part of the hydrophobic layer is in the detection region” in combination with the remaining claimed elements as set forth in claim 16.
With regards to claim 17, the prior art does not disclose or suggest the claimed “forming a passivation layer on the base substrate, and forming a groove in the passivation layer at a position corresponding to the detection region; and forming an organic layer covering the passivation layer and the groove; wherein, the forming the first electrode and the second electrode on the plurality of functional films, the first electrode and the second electrode being arranged in the same layer, comprises: forming the first electrode and the second electrode on the organic layer, wherein the first electrode and the second electrode are arranged in the same layer” in combination with the remaining claimed elements as set forth in claim 17. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852